IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SANANNAH DIVISION

UNITED STATES OF AMERICA

CASE NO. CR416-258
CV418-020

V.
DAMIEN LAMONT GLOVER,

Defendant.

 

0 R D E R

Before the Court is the Magistrate Judge’s Report and
Recommendation, to which no objections have been filed. (Doc.
ll?.)l After careful review of the record, the report and
recommendation is ADOPTED as the Court’s opinion in, this case.
Accordingly, the Government’s Motion to Dismiss (Doc. ll5) is
GRANTED. Defendant's Motion to Vacate (Doc. 94) and Amended Motion
to Vacate (Doc. 119}2 are DENIED. The Clerk is DIRECTED to close
this case and Defendant’s related civil case, CV4lS-20.
DERED this jzzéd day of April 2019.

é'i>””%</

§§ wILLIAM T. MooRE, é§.
“i' UNITED sTATEs DISTRICT coURT
soUTHERN DIsTR:cT or GEoRGIA

  

 

1 All citations to the record refer to Defendant's criminal docket,
CR416-258.

2 Although this document appears on the docket after the report and
recommendation was issued in this case, the document was actually
filed, prior to the report and recommendation. (§§E, Doc. 116.)
Accordingly, the report and recommendation properly considered the
merits of both Defendant's original Motion to Vacate under 28
U.S.C. § 2255 (Doc. 94) and .Amended Motion to Vacate under 28

U.S.C. § 2255 {Doc. llQ).

